Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-8, 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hardy (US 20170359519).

Regarding claim 1 Hardy teach a display assembly for a means of transport (fig. 3), comprising: 
a display unit (fig. 2, item 80, [0034] [0004] In a first non-limiting example, a display is disposed within the interior of a vehicle with the display coupled to information system), 
a bus subscriber ([0020] a network connection or vehicle bus 32. Examples of suitable network connections include a controller area network (CAN), a media oriented system transfer (MOST), a local interconnection network (LIN), an Ethernet), and 
a housing ( fig. 3, item 78 has a housing) comprising: 
a data interface arranged at its outside ( fig. 1, [0041] [0020] [0025]), and 
a mechanical interface for fixing the housing (fig. 2, [0034] With reference to FIG. 2, the information system 74 includes a data processing unit 78 and at least one display 80 
wherein the display unit (fig. 3-4 item 80 has housing) and the bus subscriber are arranged in the housing (fig. 1, fig. 3) and the bus subscriber is configured to be connected by information technology to a bus of the means of transport via the data interface ( fig. 1, [0041] [0020] [0025]).

Regarding claim 2 Hardy teach wherein the data interface [[ (4)]] comprises an Ethernet interface ([0020] a network connection or vehicle bus 32. Examples of suitable network connections include a controller area network (CAN), a media oriented system transfer (MOST), a local interconnection network (LIN), an Ethernet).

Regarding claim 3 Hardy teach wherein a CAN and/or a MOST interface are not included in the data interface ([0020] a network connection or vehicle bus 32. Examples of suitable network connections include a controller area network (CAN), a media oriented system transfer (MOST), a local interconnection network (LIN), an Ethernet).

claim 7 Hardy teach an evaluation unit configured to receive data in particular concerning an operating state of the means of transport [[(10) - ]]via the data interface[[ (4)]] and to render same for display on the display unit ([0021]).

Regarding claim 8 Hardy teach wherein the evaluation unit ([0021]) is arranged in the housing (fig. 1).

Regarding claim 10 Hardy teach vehicle comprising a display assembly (fig. 1, 3, 4)
Claim Rejections - 35 USC § 103.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardy (US 20170359519) in view of Perlman (US 20080040756).

Regarding claim 4 Hardy does not expressly teach wherein a first part[[ (2a)]] of the housing[[ (2)]] and a second part[[ (2b)]] of the housing[[ (2)]] are configured to be displaceable and/or pivotable relative to one another, wherein the mechanical interface[[ (6a, 6b)]] is arranged in particular in the first part[[ (2a)]] of the housing[[ (2)]] and the data interface[[ (4)]] is arranged in the second part[[ (2b)]] of the housing[[ (2)]].


wherein the mechanical interface (fig. 7B, the hinge) [[ (6a, 6b)]] is arranged in particular in the first part[[ (2a)]] (fig. 7B) of the housing[[ (2)]] and the data interface (fig. C23, data wire/ electrical wire ) [[ (4)]] is arranged in the second part (fig. 2C, 90 degree away from hinge section ) of the housing[[ (2)]].
Therefore it would have been obvious to one of the ordinary skilled in the art to combine Hardy in light of Perlman teaching so that it may include wherein a first part[[ (2a)]] of the housing[[ (2)]] and a second part[[ (2b)]] of the housing[[ (2)]] are configured to be displaceable and/or pivotable relative to one another, wherein the mechanical interface[[ (6a, 6b)]] is arranged in particular in the first part[[ (2a)]] of the housing[[ (2)]] and the data interface[[ (4)]] is arranged in the second part[[ (2b)]] of the housing[[ (2)]].
The motivation is to provide user interface devices suitable for installation aboard passenger vehicles and use with vehicle information systems.

Regarding claim 5 Hardy in view of Perlman teach wherein a first part[[ (2a)]] of the housing[[ (2)]] and a second part[[ (2b)]] of the housing[[ (2)]] are configured to be displaceable and/or pivotable relative to one another (Perlman: fig. 7B-7A), 
wherein the mechanical interface (Perlman: fig. 7B, the hinge) [[ (6a, 6b)]] is arranged in particular in the first part[[ (2a)]] and the data interface (fig. 2B )[[ (4)]] is also arranged in the first part[[ (2a)]] of the housing (Perlman: fig. 7B )[[ (2)]].

claim 6 Hardy in view of Perlman teach the mechanical interface [[ (6a, 6b)]] comprising [[-]]a clip connection, and/or [[-]]a screw connection, and/or [[-]]a snap/latch connection (Perlman: fig. 3A, fig. 4A).

Regarding claim 9 Hardy in view of Perlman teach wherein the mechanical interface[[ (6a, 6b)]] is provided for fixing the display assembly[[ (1)]] in: [[-]]a headlining, and/or [[-]] a steering wheel, and/or [[-]] a headrest (Perlman: Fig. 7A). 

Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive. 
Applicant argues: As best understand by the office, the applicant argues Hardy does not teach data interface, mechanical interface a bus subscriber and for fixing the housing in the means of transport and bus subscriber.
Office responds: The office respectfully disagrees. Hardy teach data interface in [0041] data selected for display by the information system 76 on a display 80 may be user configurable via voice commands or inputs received via microphone 26 and/or controls/buttons 30 of the telematics unit 24 or via other user controls and interfaces, mechanical interface for fixing the housing in fig. 2, [0034] With reference to FIG. 2, the information system 74 includes a data processing unit 78 and at least one display 80 disposed within the vehicle 12, fig. 3 and item 78 is being fixed or attached in the headlining above the seat or headrest as per fig.3 (emphasis added), with the vehicle in the means of transport in [0025] vehicle hardware and in particular the HMI may also 
Moreover applicant kept the “bus subscriber” broad by not describing it in the specification. So Office submits that Hardy teach bus subscriber in. [0020] a network connection or vehicle bus 32. Examples of suitable network connections include a controller area network (CAN), a media oriented system transfer (MOST), a local interconnection network (LIN), an Ethernet.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625